                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            DARRELL SPINGOLA,
                                   7                                                        Case No. 18-cv-00528-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                        ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART MOTION FOR
                                            BMW OF NORTH AMERICA, LLC,                      SUMMARY JUDGMENT
                                  10
                                                        Defendant.                          Re: Dkt. No. 90
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           In this action, Plaintiff Darell Spingola asserts claims for breach of express and implied

                                  15   warranties under California’s lemon law, the Song Beverly Consumer Warranty Act, Cal. Civ.

                                  16   Code § 1790, et seq. (“the Song Beverly Act”), against BMW of North America, LLC (“BMW”).

                                  17   Presently before the Court is BMW’s Motion for Summary Judgment (“Motion”), in which BMW

                                  18   argues that it is entitled to summary judgment on both of Spingola’s claims. Spingola conceded in

                                  19   his response to the Motion that his claim for breach of implied warranty fails as a matter of law

                                  20   and therefore, the Court GRANTS summary judgment on that claim in favor of BMW. The only

                                  21   remaining question is whether BMW is entitled to summary judgment on Spingola’s claim for

                                  22   breach of express warranty under the Song Beverly Act. The Court finds that it is not and

                                  23   therefore DENIES summary judgment on that claim.1

                                  24   II.     BACKGROUND
                                  25           On January 11, 2011, Spingola purchased a used BMW 535i Gran Turismo (the “Vehicle”)

                                  26   with 9,353 miles on it from a BMW dealer. Joint Proposed Final Pretrial Order at 4 (“Stipulated

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                   1   Facts”). It is undisputed that the Vehicle was sold subject to BMW’s new vehicle limited

                                   2   warranty that covered defects in materials or workmanship for the earlier of four years or 50,000

                                   3   miles from the Vehicle’s original in-service date of September 1, 2010. Id. Based on the parties’

                                   4   pretrial filings, it appeared that Spingola’s breach of express warranty claim was based on this

                                   5   warranty.

                                   6          Because Spingola’s pretrial filings did not clearly set forth the theory of his claims, the

                                   7   Court asked Spingola’s counsel to identify the particular defects upon which his claims were

                                   8   based at the pretrial conference that was held on August 9, 2019. Spingola’s counsel identified the

                                   9   following defects that are the basis of his claim: 1) a defect in the VANOS system that caused oil

                                  10   to build up and leak; and 2) improper recall work on the VANOS system that allowed

                                  11   contaminants to flow through the engine, causing problems such as rough running and sputtering.

                                  12   See Transcript of August 8, 2019 Pretrial Conference (Docket No. 88) at 3-4. The Court made
Northern District of California
 United States District Court




                                  13   clear that Spingola would be held to these two defects as the basis of his claims. Docket No. 88

                                  14   (Transcript of August 9, 2019 pretrial conference) at 16.

                                  15          Spingola’s expert, Daniel Calif, explains in his expert report that VANOS refers to a

                                  16   variable valve timing system that is used in 2010 BMW 5 series vehicles and that in some BMW

                                  17   documents it is also referred to as “Valvetronic system.” Calef Decl., Ex. 4 (Calef Report) at 2;

                                  18   see also Curtis Reply Decl., Ex. A (Calef Dep.) at 151 (testifying that the VANOS system and the

                                  19   Valvetronic sytem are “intrinsically tied together” even though they are different systems). Calef

                                  20   testified unequivocally at his deposition that the defects that are the basis of Spingola’s claim

                                  21   began when the dealer performed recall work on the Vehicle’s VANOS system (“the VANOS

                                  22   recall”), around February 15, 2015. See Rafael Decl., Ex. A (Calef Dep.) at 96-99. According to

                                  23   Calef, after that time, several repair orders showed that error code 135604, which refers to

                                  24   “Valvetronic system: no adjustment possible,” “ha[d] been set.” Calef Decl., Ex. 4 (Calef Report)

                                  25   at 4 (listing Repair Orders 602037, 606253 and 620525); see also Barry Decl., Exs. 3-5 (Repair

                                  26   Orders 602037, 606253 and 620525). Calef also states in his report that the value of the Vehicle is

                                  27   substantially impaired as a result of the “VANOS defect” – which he describes as “an emissions

                                  28   related defect” – because it would not pass a California smog test and “could not be sold in
                                                                                         2
                                   1   California but rather would have to be sold to a dealer.” Calef Decl., Ex. 4 (Calef Report) at 6.

                                   2          In the Motion, BMW argues that it is entitled to summary judgment on Spingola’s breach

                                   3   of express warranty claim because it is undisputed that the new vehicle limited warranty that

                                   4   covered the Vehicle, which covered defects in materials or workmanship for the earlier of four

                                   5   years or 50,000 miles from the Vehicle’s original in-service date of September 1, 2010, had

                                   6   already expired when the VANOS problems began. Motion at 12-13. BMW further asserts that

                                   7   there is no evidence of a VANOS defect – at least before September 1, 2014 when the new vehicle

                                   8   warranty expired. Id. at 13.

                                   9          In his Opposition brief, Spingola responds that his claim is not based on the four-

                                  10   year/50,000 mile warranty but rather, on a seven-year/70,000 mile emissions warranty

                                  11   (hereinafter, the “7/70,000 California Emissions Warranty”) that covers, among other things, the

                                  12   VANOS system. Opposition at 2, 5-8 (citing Calef Decl., Ex. 2). Spingola argues that because
Northern District of California
 United States District Court




                                  13   the VANOS issues he complained of began before this emissions warranty expired and there were

                                  14   at least two repair attempts within that warranty period, there are disputed facts that preclude

                                  15   summary judgment as to the breach of express warranties claim. Opposition at 5-10. Spingola

                                  16   also argues that it is not his burden to prove the existence of a “defect” and that he is only required

                                  17   to show that the Vehicle was not conformed to the express warranty. Id. at 3-5.

                                  18          In its Reply brief, BMW argues that the Song-Beverly Act does require Plaintiff to prove

                                  19   the existence of a defect and that the words “defect” and “noncomformity” are used

                                  20   interchangeably in the Song-Beverly Act. Reply at 2-4. BMW further points out that Spingola

                                  21   did not argue in his Opposition that there was evidence of a defect prior to the expiration of the

                                  22   four-year/50,000 mile warranty, thus implicitly conceding that his claim fails to the extent it is

                                  23   based on that warranty. Id. at 4. BMW does not dispute that the Vehicle is covered by the

                                  24   7/70,000 California Emissions Warranty but argues that it does not apply in this case because

                                  25   “[e]vidence of the threshold condition that is required to trigger the emissions warranty – a failed

                                  26   smog test – does not exist” and this is “fatal to [Spingola’s] entire emissions warranty theory.” Id.

                                  27   In support of this argument, BMW cites to language in the Vehicle’s warranty booklet stating that

                                  28   “[t]o obtain service under this warranty, the vehicle must be brought upon failure of a Smog
                                                                                          3
                                   1   Check test or upon discovery of the defect, to the workshop of any authorized BMW center,

                                   2   during normal work hours.” Id. at 5 (citing Trial Exhibit 23, p. 35).

                                   3          BMW further asserts that Spingola has not pointed to any evidence that there is a VANOS

                                   4   defect and cites to Calef’s testimony that the Vehicle’s problem is oil contamination “caused by a

                                   5   technician neglecting to perform an unprescribed oil change,” which BMW contends does not

                                   6   constitute a manufacturer “defect” under the Song-Beverly Act. Id. BMW also points to Calef’s

                                   7   testimony conceding that: 1) there was no evidence that the VANOS bolts that were replaced as

                                   8   part of the recall were actually broken or that the VANOS system itself needed to be replaced

                                   9   when the recall work was performed; 2) no VANOS codes ever came up in any of the Repair

                                  10   Orders; and 3) the reference in his expert report to “VANOS system failures causing poor

                                  11   performance and diagnostic trouble code 135604 to be set” was in error because this code actually

                                  12   related to the Valvetronic system, which is a separate system. Id. at 7-11 (citing Curtis Reply
Northern District of California
 United States District Court




                                  13   Decl., Ex. A (Calef Dep.) at 126-127, 136-137, 104, 106-107, 114, 151, 119). BMW also argues

                                  14   that Calef’s theory that the problems Spingola experienced are a result of oil contamination caused

                                  15   by the bolt replacement (the VANOS recall work) is supported only by the timing of the problems

                                  16   and the testimony of Spingola himself that when he performed an “oil flush” it mitigated the

                                  17   problem; BMW points out that Calef has no direct evidence supporting his theory that

                                  18   contaminants entered the engine when it was opened up to perform the recall work. Id. at 12-13.

                                  19   III.   ANALYSIS

                                  20          A.    Legal Standards Governing Summary Judgment Under Rule 56
                                  21          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  22   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  23   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  24   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  25   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  26   persuasion at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  27          Once the movant has made this showing, the burden then shifts to the party opposing

                                  28   summary judgment to designate “‘specific facts showing there is a genuine issue for trial.’” Id.
                                                                                         4
                                   1   (citation omitted); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely

                                   2   disputed must support the assertion by . . . citing to particular parts of materials in the record

                                   3   . . . .”). “[T]he inquiry involved in a ruling on a motion for summary judgment . . . implicates the

                                   4   substantive evidentiary standard of proof that would apply at the trial on the merits.” Anderson v.

                                   5   Liberty Lobby Inc., 477 U.S. 242, 252 (1986). The non-moving party has the burden of

                                   6   identifying, with reasonable particularity, the evidence that precludes summary judgment. Keenan

                                   7   v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). Thus, it is not the task of the court to scour the

                                   8   record in search of a genuine issue of triable fact. Id.; see Carmen v. S.F. Unified Sch. Dist., 237

                                   9   F.3d 1026, 1031 (9th Cir. 2001); Fed. R. Civ. P. 56(c)(3).

                                  10          A party need not present evidence to support or oppose a motion for summary judgment in

                                  11   a form that would be admissible at trial, but the contents of the parties’ evidence must be amenable

                                  12   to presentation in an admissible form. See Fraser v. Goodale, 342 F.3d 1032, 1036−37 (9th Cir.
Northern District of California
 United States District Court




                                  13   2003). Neither conclusory, speculative testimony in affidavits nor arguments in moving papers

                                  14   are sufficient to raise genuine issues of fact and defeat summary judgment. Thornhill Publ’g Co.,

                                  15   Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). On summary judgment, the court draws all

                                  16   reasonable factual inferences in favor of the non-movant, Scott v. Harris, 550 U.S. 372, 378

                                  17   (2007), but where a rational trier of fact could not find for the non-moving party based on the

                                  18   record as a whole, there is no “genuine issue for trial” and summary judgment is appropriate.

                                  19   Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986).

                                  20          B.    Whether BMW is Entitled to Summary Judgment on Spingola’s Claim for
                                  21                Breach of Express Warranty

                                  22                 1. Legal Standards Governing Breach of Express Warranty Claims Under the
                                                        Song Beverly Act
                                  23          Spingola’s claim for breach of express warranty is asserted under Cal. Civ. Code §
                                  24   1793.2(d)(2), which provides as follows:
                                  25
                                                      If the manufacturer or its representative in this state is unable to
                                  26                  service or repair a new motor vehicle, as that term is defined in
                                                      paragraph (2) of subdivision (e) of Section 1793.22, to conform to the
                                  27                  applicable express warranties after a reasonable number of attempts,
                                                      the manufacturer shall either promptly replace the new motor vehicle
                                  28                  in accordance with subparagraph (A) or promptly make restitution to

                                                                                           5
                                                      the buyer in accordance with subparagraph (B). However, the buyer
                                   1                  shall be free to elect restitution in lieu of replacement, and in no event
                                                      shall the buyer be required by the manufacturer to accept a
                                   2                  replacement vehicle.
                                   3   Cal. Civ. Code § 1793.2(d)(2). The elements of a claim under this section are: “(1) the product

                                   4   had a defect or nonconformity covered by the express warranty; (2) the product was presented to

                                   5   an authorized representative of the manufacturer for repair; and (3) the manufacturer or its

                                   6   representative did not repair the defect or nonconformity after a reasonable number of repair

                                   7   attempts.” Robertson v. Fleetwood Travel Trailers of California, Inc., 144 Cal. App. 4th 785, 798–

                                   8   99 (2006). While a single repair attempt does not meet the statutory threshold, so long as there is

                                   9   evidence of at least two repair attempts it is up to the trier of fact to decide what constitutes a

                                  10   “reasonable number of attempts.” Silvio v. Ford Motor Co., 109 Cal. App. 4th 1205, 1209 (2003),

                                  11   as modified (June 19, 2003) (“A trier of fact might determine that two or three or more attempts

                                  12   were reasonable under the circumstances of a case or were unreasonable under those
Northern District of California
 United States District Court




                                  13   circumstances.”).

                                  14          To prevail on a claim for breach of express warranties under the Song Beverly Act, a

                                  15   plaintiff is not required to demand that the manufacturer replace the vehicle or buy it back. Krotin

                                  16   v. Porsche Cars N. Am., Inc., 38 Cal. App. 4th 294, 302–03 (1995), as modified on denial of reh'g

                                  17   (Sept. 14, 1995) (holding that the Song Beverly Act “does not require consumers to take any

                                  18   affirmative steps to secure relief for the failure of a manufacturer to service or repair a vehicle to

                                  19   conform to applicable warranties – other than . . . permitting the manufacturer a reasonable

                                  20   opportunity to repair the vehicle.”). Nor is the plaintiff required to provide evidence establishing

                                  21   the exact cause of a defect, so long as the plaintiff demonstrates that the vehicle does not conform

                                  22   to the express warranty after a reasonable number of repair attempts. Oregel v. Am. Isuzu Motors,

                                  23   Inc., 90 Cal. App. 4th 1094, 1102 n. 8 (2001). Thus, for example, in Oregel, the court rejected the

                                  24   car manufacturer’s argument that there was insufficient evidence to support a jury verdict in the

                                  25   plaintiff’s favor based on evidence of a persistent oil leak where the plaintiff’s expert could not

                                  26   determine the exact cause of the oil leak. Id. The court reasoned that “[t]he statute requires only

                                  27   that [the plaintiff] prove the car did not conform to the express warranty, and proof that there was

                                  28   a persistent leak that [the dealer] could not locate or repair suffices. We do not interpret the statute
                                                                                           6
                                   1   as depriving a consumer of a remedy if he cannot do what the manufacturer, with its presumably

                                   2   greater expertise, was incapable of doing, i.e. identify the source of the leak.” Id.

                                   3                2. Overview of the California Emission Control System Warranty
                                   4          It is undisputed that the Vehicle came with a seven-year/70,000 mile emissions warranty

                                   5   that is part of the California Emission Control System Limited Warranty described in the warranty

                                   6   booklet for the Vehicle at pages 34-40. See Raphael Decl., Ex. 23 (Trial Exhibit 23, 2010 Service

                                   7   and Warranty Information booklet for 1 series, 3 series, 5 series and 6 series BMW vehicles (“the

                                   8   warranty booklet”)). The section of the booklet entitled “California Emission Control Warranty

                                   9   Statement* Your Warranty Rights and Obligations” states, in part, as follows:

                                  10                  In California, new motor vehicles must be designed, built and
                                                      equipped to meet the State’s stringent anti-smog standards. BMW
                                  11                  NA must warrant the emission control system on your vehicle for the
                                                      periods of time listed below provided there has been no abuse,
                                  12                  neglect, or improper maintenance of your vehicle.
Northern District of California
 United States District Court




                                  13                  ...
                                  14                  Manufacturer’s Warranty Coverage:
                                  15                  -For 7 years or 70,000 miles . . . , whichever occurs first:
                                  16                  If an emission-related part specially noted on page 38 as having
                                                      coverage for 7 years or 70,000 miles . . . is defective, the part will be
                                  17                  repaired or replaced by BMW NA. This is your long-term emission
                                                      control DEFECTS WARRANTY.
                                  18
                                  19   Id. at 34. The California Emission Warranty Parts Lists that begins on page 38 reflects that for

                                  20   535i models (the model of the Vehicle in this case), the “VANOS (VVT) Adjustment Unit” is an

                                  21   emission-related part that is covered by the warranty. Id. at 40. On the other hand, the

                                  22   Valvetronic Actuator, the Valvetronic Control Unit and the Valvetronic Sensor are not covered by

                                  23   this warranty. Id.

                                  24          The warranty booklet goes on to describe the California Emission Control System Limited

                                  25   Warranty as follows:

                                  26                  This warranty applies to California certified vehicles distributed by
                                                      BMW of North America, LLC (BMW NA) or sold through the BMW
                                  27                  NA European Delivery Program, registered and operated primarily in
                                                      California.
                                  28
                                                                                          7
                                   1
                                       BMW NA warrants to the original purchaser and each subsequent
                                   2   owner that the vehicle is:
                                   3   a. designed, built and equipped so as to conform with the applicable
                                          California Air Resources Board emission standards.
                                   4
                                       b. free from defects in materials and workmanship which cause any
                                   5      part that can affect emissions to fail to conform with applicable
                                          requirements or to fail a California Smog Check test or EPA
                                   6      approved short test for a period of 3 years or 50,000 miles,
                                          whichever occurs first.
                                   7

                                   8   c. free from defects in materials and workmanship in emission
                                          related parts, which are contained in the California Emission
                                   9      Warranty Parts List on page 38, for a period of 7 years or 70,000
                                          miles (8 years or 100,000 miles for certain models), whichever
                                  10      occurs first.
                                  11   Coverage begins on the date of first retail sale or the date the vehicle
                                       is first placed into service as a sales demonstrator, Aftersales Mobility
                                  12   Program (AMP) Vehicle or company vehicle, whichever is earlier.
Northern District of California
 United States District Court




                                  13   To obtain service under this warranty, the vehicle must be brought,
                                       upon failure of a Smog Check test or upon discovery of the defect, to
                                  14   the workshop of any authorized BMW center, during normal business
                                       hours. The BMW center will honor or deny your claim within 30 days.
                                  15   If the claim is denied, the BMW center will notify you in writing of
                                       the reason(s). The BMW center is required by law to honor the claim
                                  16   if notice is not given to the owner within 30 days.
                                  17   The BMW center will, without charge for parts or labor (including
                                       diagnosis), either adjust, repair or replace the defective part and other
                                  18   parts affected by the failure of the warranted part, if any. If your
                                       vehicle failed the California Smog Check test or an EPA approved
                                  19   short test, then BMW NA will repair your vehicle so that it will pass
                                       this test. Items that require scheduled replacement are warranted up
                                  20   to the replacement interval specified in the Service section of this
                                       Statement. BMW NA may repair a part in lieu of replacing it when
                                  21   performing warranty repairs. Parts for which replacements are made
                                       become the property of BMW NA. After 3 years or 50,000 miles, and
                                  22   in accordance with paragraph (c) above, such repairs are limited to
                                       the repair or replacement of those parts identified in the California
                                  23   Emissions Warranty List.
                                  24   If your California registered vehicle is between 7 and 8 years old and
                                       has been driven less than 80,000 miles, then your vehicle is eligible
                                  25   for additional warranty coverage under the Federal Emissions
                                       Warranty. A repair performed as the result of a Smog Check test
                                  26   failure due to a defect in a part, which is warranted for 7 years/70,000
                                       miles (8 years or 100,000 miles for certain models), is covered.
                                  27
                                       ...
                                  28
                                                                          8
                                                        What is not covered
                                   1
                                                        This warranty does not cover malfunctions caused by any of the
                                   2                    following: accident, flood, misuse, modification, alteration,
                                                        tampering, disconnection, improper or inadequate maintenance,
                                   3                    except if performed by an authorized BMW center doing warranty
                                                        repair work, use of leaded fuel or fuel other than as specified in the
                                   4                    Owner’s Manual.
                                   5                    ...
                                   6   Id. at 35-36.

                                   7                   3. Discussion
                                   8          BMW argues that Spingola’s breach of express warranty claim under the Song Beverly Act

                                   9   fails, as a matter of law, to the extent it is based on the seven year/70,000 mile protection under the

                                  10   California Emissions Warranty for two reasons: 1) the warranty only applies if a vehicle failed the

                                  11   California Smog Test and there is no evidence that the Vehicle in this case ever failed a Smog

                                  12   Test; and 2) there is no evidence in the record of the VANOS system in Spingola’s vehicle is
Northern District of California
 United States District Court




                                  13   defective and therefore there is no genuine dispute of material fact that would allow Spingola’s

                                  14   claim to survive summary judgment. The Court rejects both arguments.

                                  15          With respect to the first argument, although it is clear from the language of the California

                                  16   Emission Warranty that a failed smog test may trigger coverage, nothing in the description of the

                                  17   warranty limits coverage to situations where a vehicle failed a smog test. Moreover, the language

                                  18   BMW relies upon in support of this argument supports the opposite conclusion, stating that to

                                  19   obtain service under the California Emission Control Warranty the “vehicle must be brought, upon

                                  20   failure of a Smog Check test or upon discovery of the defect, to the workshop of any authorized

                                  21   BMW Center.” Raphael Decl., Ex. 23 at 35 (emphasis added). To the extent this language might

                                  22   be read to require that “the defect” is one which would result in a failed smog test if such a test

                                  23   were conducted (a question the Court need not decide), there is evidence in the record of such a

                                  24   defect as Calef stated in his report that the Valvetronic code that was set in the Vehicle after the

                                  25   recall work would have prevented it from passing a California Smog Test. See Calef Decl., Ex. 4

                                  26   (Calef Report) at 6. Therefore, the Court concludes that Spingola may rely on the 7/70,000

                                  27   California Emissions Warranty even though there is no evidence that his vehicle failed a

                                  28   California Smog Test.
                                                                                          9
                                   1             The more difficult question is whether Spingola has demonstrated that there is a material

                                   2   dispute of fact as to whether BMW failed to conform the vehicle to the 7/70,000 California

                                   3   Emissions Warranty. The scope of that warranty is relatively narrow, covering only “defects in

                                   4   materials and workmanship” in certain specifically enumerated parts; in contrast, the three-

                                   5   year/50,0000 mile warranty of the California Emission Control System Limited Warranty – which

                                   6   Spingola does not invoke – warrants that the vehicle will be “free from defects in materials and

                                   7   workmanship which cause any part that can affect emissions to fail to conform with applicable

                                   8   requirements or to fail a California Smog Check test or EPA approved short test.” Consequently,

                                   9   the Court finds that to establish that BMW failed to conform the vehicle to the 7/70,000 California

                                  10   Emission Warranty, Spingola must establish that there was a defect specifically in the VANOS

                                  11   unit that is covered by this warranty.2

                                  12             As Spingola’s expert conceded at his deposition (and Plaintiff stipulated at oral argument),
Northern District of California
 United States District Court




                                  13   there is no evidence in the record that the bolts that were replaced under the VANOS recall were

                                  14   broken or defective. See Curtis Decl., Ex. A (Calef Dep.) at 127-128. Calef also conceded that

                                  15   the instructions for the VANOS recall stated that the entire VANOS system should be replaced if

                                  16   any bolts were found to be loose or broken when the recall work was performed but that there is

                                  17   no evidence that the dealer replaced the VANOS system when it performed the recall work on

                                  18   Spingola’s Vehicle. Id. Nor has Spingola cited authority to support counsel’s assertion at the

                                  19   pretrial conference that the mere fact that there was a recall establishes the existence of a defect in

                                  20   Spingola’s Vehicle.

                                  21             On the other hand, some of the opinions offered by Calef indicate that the recall work that

                                  22   was performed on the Vehicle rendered the VANOS system defective. In particular, he stated in

                                  23   his report that the problems with the “check engine” and “service engine soon” lights coming on,

                                  24   poor performance and the Valvetronic code 135604 being set were likely the result of VANOS

                                  25   system failures. Calef Decl., Ex. 4 (Calef Report) at 3. While it is true that Calef has conceded

                                  26   that the VANOS and Valvetronic systems are separate systems and that code 135604 is not a

                                  27

                                  28   2
                                           At the motion hearing, Spingola stipulated that the Court is correct on this point.
                                                                                          10
                                   1   VANOS code, he also testified at his deposition that the two systems are “intrinsically tied

                                   2   together.” Curtis Decl., Ex. A (Calef Dep.) at 151. The Court cannot say, as a matter of law, that

                                   3   no reasonable jury could find, based on the opinions of Spingola’s expert, that the problems with

                                   4   Spingola’s Vehicle could not have resulted from defects in the VANOS system caused by faulty

                                   5   work performed as part of the VANOS recall.

                                   6          Finally, the Court rejects BMW’s argument that the contamination that has caused the

                                   7   problems identified by Spingola’s expert was the result of a technician’s error and therefore cannot

                                   8   be a “defect” under the Song Beverly Act. See Reply at 5. BMW cites no authority in support of

                                   9   that proposition. Moreover, the language of the California Emission Control System Limited

                                  10   Warranty appears to cover defects caused by inadequate maintenance performed by a dealer when

                                  11   it is doing warranty repairs. In particular, while it excludes coverage for “malfunctions caused by

                                  12   . . . inadequate maintenance” it carves out an exception to that exclusion for malfunctions caused
Northern District of California
 United States District Court




                                  13   by maintenance that was “performed by an authorized BMW center doing warranty repair work.”

                                  14   Raphael Decl., Ex. 23 at 36.

                                  15   IV.    CONCLUSION
                                  16          For the reasons stated above, the Motion is GRANTED as to the breach of implied

                                  17   warranty claim, which is dismissed with prejudice. The Motion is DENIED with respect to the

                                  18   express warranty claim.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 15, 2019

                                  21                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  22                                                   Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
